UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 June 7,2007(June 7, 2007) Date of Report (Date of earliest event reported) VINEYARD NATIONAL BANCORP (Exact name of registrant as specified in its charter) California 000-20862 33-0309110 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1260 Corona Pointe Court, Corona, California 92879 (Address of principal executive offices) (Zip Code) (951)271-4232 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On June 7, 2007, Vineyard National Bancorp ("the Company"), the parent company forVineyard Bank, N.A. ("Vineyard"),provided an update on Vineyard's land loan portfolio and non-performing loans disclosed in previous releases. A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits (a) Not applicable (b) Not applicable (c) Not applicable (d)The following exhibitisincluded with this Report: Exhibit 99.1 Press release dated June 7, 2007 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. VINEYARD NATIONAL BANCORP Date: June 7, 2007 By: /s/ Gordon Fong Gordon Fong Executive Vice President and Chief Financial Officer
